Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-17 filed on 06/26/2020 are pending and being examined. Claims 1 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-2 are rejected under 35U.S.C. 101.

4-1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a detection method for quality grade of traditional Chinese medicine (TCM), wherein the TCM may be Chinese medicinal materials or herbal slices; the detection method is established by [1] constructing a model of correlation between bioactivity and component of TCM. The limitation [1], as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the limitation [1] from practically being performed in the mind. For example, the limitation [1] “constructing a model of correlation between bioactivity and component of TCM” in the context of this claim covers performance of the limitation in the mind of a user. For instance, a user may construct “a model of correlation between bioactivity and component of TCM” by manually calculating or measuring “bioactivity and component of TCM”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim has no any additional element which integrates the mental processes into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim, thus, as a whole, is an abstract idea without significantly more. The claim is not patent eligible.

4-2.	Dependent claim 2, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  wherein “TCM test sample preparation and determination of component assay” encompasses a user manually test sample preparation and determination of component assay, bioactivity assay for TCM, principal component assay for TCM, and establishment of TCM quality grade detection formulas by a logistic regression model; all additional steps or acts in the claims can be done by mentally or in mind, as analyzed in claim 1.

4-3.	Dependent claims 3-17, however, are patent eligible under 35 U.S.C. 101 because the additional recited limitation(s) of each of the claims establish(s) that the claim(s) is/are not directed to an abstract idea.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Simon et al (US 2005/0003030, hereinafter “Simon”). 

Regarding claim 1, Simon discloses a detection method for quality grade of traditional Chinese medicine (TCM) (the method for determining the activity of each compound derived from the seeds of Pycnanthus angolensis Warb (P. Kombo), such as antioxidant and anti-inflammatory activities; see para.19), wherein: the TCM may be Chinese medicinal materials or herbal slices (see “P. Kombo” in para.19); the detection method is established by constructing a model of correlation between bioactivity and component of TCM (the method may determine the activities of the compounds derived from the seeds of Pycnanthus angolensis Warb (P. Kombo), such as antioxidant and anti-inflammatory activities; see para.19).

Regarding claim 2, Simon discloses the detection method for quality grade of TCM according to claim 1, wherein the detection method comprises the following steps: (1) TCM test sample preparation and determination of component assay; (2) bioactivity assay for TCM; (3) principal component assay for TCM (“We have determined that these preparations and compounds possess significant antioxidant activity as evidenced by their radical scavenging activities in both the 2,2'-diphenylpicrylydrazy- l We have determined that these preparations and compounds possess significant antioxidant activity as evidenced by their radical scavenging activities in both the 2,2'-diphenylpicrylydrazy- l (DPPH) and 2,2'-azinobis-(3-ethylbenzothiazoline-6-sulfonic acid) (ABTS) free radical scavenging assays. and 2,2'-azinobis-(3-ethylbenzothiazoline-6-sulfonic acid) We have determined that these preparations and compounds possess significant antioxidant activity as evidenced by their radical scavenging activities in both the 2,2'-diphenylpicrylydrazy- l (DPPH) and 2,2'-azinobis-(3-ethylbenzothiazoline-6-sulfonic acid) (ABTS) free radical scavenging assays. free radical scavenging assays.”; see para.19); and (4) establishment of TCM quality grade detection formulas by a logistic regression model (“We have determined that kombo butter, kombo butter acid extract, and purified sargaquinoic acid (KB-1), sargachromenol (KB-2), and sargahydroquinoic acid (KB-3) possess a variety of biological activities which correlate with a battery of health beneficial effects”, see para.48).

Regarding claim 4, Simon discloses, wherein in step (2), the in vitro bioactivity assay for TCM is to detect ABTS+ free radical scavenging activity (%) (see “ABTS+” in para.50), DPPH radical scavenging activity (%) (see “DPPH” in para.51), and hydroxyl radical scavenging activity (“sargahydroquinoic acid (KB-3) possess a variety of biological activities which correlate with a battery of health beneficial effects”, see para.48).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Jia (WO 2011113066, hereinafter “Jia”). 

Regarding claim 6, Simon does not disclose, wherein in step (3), the principal component assay for TCM comprises principal component analysis (PCA) and hierarchical clustering analysis (HCA). However, these limitations are well-known and widely used in the field of data analysis. As evidence, Jia teaches that principal component analysis (PCA) and hierarchical clustering analysis (HCA) are used to analysis the scores/values plot obtained from subject urine samples at different time points after administration of pu-erh tea (see col. 32, para.2; see fig.9,and col.6 para.4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Jia into the teachings of Simon by employing PCA and HCA to analysis the quality grade of TCM, in order to evaluate multi-component herbal medicines in vivo (Jia, see col.2, para3).

Allowable Subject Matter
10.	The subject matter of claims 3, 5, and 7-17, in combination with the base claim and intervening claims, were not found in the prior art. Claims 3, 5, and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

11. 	The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3, no prior art in record, alone or in combination, discloses or suggests “wherein step (1) is specifically as follows: sample preparation: weighing approximately 0.3 g of Chinese medicinal materials or herbal slices accurately in a conical flask with cover, accurately adding 50 mL of methanol thereto, sealing tightly, weighing, sonicating for 30 min, cooling, weighing again, making up for a weight loss with methanol, shaking well, filtering, and collecting a subsequent filtrate as a sample solution; component assay: conducting ultra performance liquid chromatography (UPLC) at a characteristic wavelength of the Chinese medicinal materials or herbal slices by using octadecyl silane (ODS) chemically bonded silica as packing; using 0.1% formic acid-water as mobile phase A and acetonitrile as mobile phase B, conducting gradient elution according to the following conditions: volume ratio of the mobile phase B at 0-2 min: 2%; volume ratio of the mobile phase B at 2-10 min: 2% to 100%; volume ratio of the mobile phase B at 10-13 min: 100% to 2%; volume ratio of the mobile phase B at 13-20 min: 2%; volume flow: 0.2 mL/min; column temperature: 25°C; injection volume: 2                 
                    µ
                
            L.”

Regarding claim 8, no prior art in record, alone or in combination, discloses or suggests the limitations recited in the claim.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/9/2022